Exhibit 10.1
 
[barnesnoblelogo.jpg]
 
May 12, 2010




Mr. Leonard Riggio
122 Fifth Avenue
New York, NY 10011


Dear Mr. Riggio:


This letter agreement (the “Agreement”) is intended to set forth our mutual
understanding regarding your service with Barnes & Noble, Inc. (the “Company”).


Accordingly, we are pleased to agree as follows:


1.           Duties.  (a) The Company acknowledges that you currently serve as
the Chairman (“Chairman”) of the Board of Directors of the Company (the
“Board”).  This Agreement shall have no effect on your service or status as
Chairman (or otherwise as a member) of the Board.


(b)         During the Initial Term and any Renewal Term (each, as defined
below), you shall also serve as an employee of the Company reporting directly to
the Board, and shall be subject to the Company’s policies on the same basis as
senior executives of the Company.  In such capacity, you shall assist and advise
the Board and the Company’s senior executives and shall have such other duties
and responsibilities as the Board may specify from time to time.


(c)         During the Initial Term and any Renewal Term, you shall devote the
time and effort reasonably required to fulfill your duties and responsibilities
under this Agreement.


2.           Term.  (a)  The initial term of this Agreement shall be for the
period beginning on May 12, 2010 (the “Effective Date”) and ending on the first
anniversary of the Effective Date thereof or, if earlier, the termination of
your employment in accordance with the provisions set forth below (the “Initial
Term”).  At the expiration (but not earlier termination) of the Initial Term,
and any subsequent “Renewal Term” (as defined below), the term of this Agreement
shall automatically renew for additional periods of one year (each, a “Renewal
Term”), unless your employment has earlier terminated or either party hereto has
given the other party written notice of non-renewal at least 90 days prior to
the expiration date of the Initial Term or the Renewal Term, as applicable.  In
the event that either party has given written notice of non-renewal, and your
employment with the Company continues after the expiration of the Initial Term
or any Renewal Term, such post-expiration employment shall be “at-will” and
either party may terminate such employment with or without notice and for any
reason or no reason.  In the event that the expiration of the Initial Term or
any Renewal Term occurs prior to the expiration of your then-current term as a
member of the Board, you shall remain a non-employee member of the Board;
provided, however, that you shall not be entitled to any compensation or
benefits pursuant to this Agreement after the end of the Initial Term or any
Renewal Term, and your compensation for any period following the Initial Term or
any Renewal Term during which you serve as a member of the Board shall be
limited to compensation normally paid by the Company to its other non-employee
directors.  For the avoidance of doubt, during the Initial Term and any Renewal
Term, you shall not be eligible for any compensation payable solely for your
service as a member of the Board.
 
  (b)           Your employment hereunder shall terminate immediately upon your
death and may be terminated by the Company upon written notice to you following
your Disability (as defined below).  Your employment hereunder may also be
terminated by the Company (i) immediately for Cause (as defined below) or (ii)
following two weeks written notice to you for any other reason.  Your service
hereunder may also be terminated by you for any reason following two weeks
written notice to the Company of your intention to resign.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
  (c)           For purposes of this Agreement:
 
  (i)           “Cause” means (A)  your engaging in intentional misconduct or
gross negligence that, in either case, is injurious to Company; (B) your
indictment, entry of a plea of nolo contendere or conviction by a court of
competent jurisdiction with respect to any crime or violation of law involving
fraud or dishonesty (with the exception of misconduct based in good faith on the
advice of professional consultants, such as attorneys and accountants) or any
felony (or equivalent crime in a non-U.S. jurisdiction); (C) any gross
negligence, intentional acts or intentional omissions by you (as determined by a
majority vote of the Board (excluding yourself) in its reasonable discretion and
judgment) that constitute fraud, dishonesty, embezzlement or misappropriation in
connection with the performance of your employment duties and responsibilities;
(D) your engaging in any act of intentional misconduct or moral turpitude (as
determined by a majority vote of the Board (excluding yourself) in its
reasonable discretion and judgment) reasonably likely to adversely affect the
Company or its business; (E) your abuse of or dependency on alcohol or drugs
(illicit or otherwise) that adversely affects your job performance; (F) your
willful failure or refusal to properly perform (as determined by a majority vote
of the Board (excluding yourself) in its reasonable discretion and judgment) the
duties, responsibilities or obligations of your employment for reasons other
than Disability or authorized leave, or to properly perform or follow (as
determined by a majority vote of the Board (excluding yourself) in its
reasonable discretion and judgment) any lawful direction by the Company (with
the exception of a willful failure or refusal to properly perform based in good
faith on the advice of professional consultants, such as attorneys and
accountants); or (G) your material breach of this Agreement or of any other
contractual duty to, written policy of, or written agreement with the Company
(with the exception of a material breach based in good faith on the advice of
professional consultants, such as attorneys and accountants).
 
(ii)           “Disability” shall mean a written determination by a majority of
three physicians (one of which shall be your most recent primary care provider)
mutually agreeable to the Company and you (or, in the event of your total
physical or mental disability, your legal representative) that you are
physically or mentally unable to perform your duties under this Agreement and
that such disability can reasonably be expected to continue for a period of six
consecutive months or for shorter periods aggregating 180 days in any 12-month
period.


3.           Compensation.


3.1.        Annual Base Salary.  During the Initial Term and any Renewal Term,
the Company shall pay you, for all services you perform hereunder, an annual
base salary of U.S. $100,000.00, or such higher amount as the Compensation
Committee of the Board (the “Compensation Committee”) may determine, payable in
accordance with the Company’s payroll schedule applicable to executive officers
of the Company (“Annual Base Salary”).


3.2.        Bonus Compensation.  During the Initial Term and any Renewal Term,
the Company shall pay you annual bonus compensation, as determined by the
Compensation Committee, with an annual target amount of not less than 150% of
your Annual Base Salary, which shall be paid in accordance with and subject to
the terms and conditions of the Company’s Executive Performance Plan (as may be
amended from time to time and attached hereto as Exhibit A and incorporated
herein by reference) or such other incentive or compensation plan or arrangement
specified by the Compensation Committee.


3.3.        Employee Benefits.  During the Initial Term and any Renewal Term,
you shall be eligible to participate in and receive any benefits to which you
are entitled under the employee benefit plans that the Company provides for its
employees generally, as well as any employee benefit plans that the Company
provides for its executive officers generally.


3.4.        Expenses.  During the Initial Term and any Renewal Term, the Company
shall reimburse you for all expenses incurred by you in the performance of your
duties and responsibilities under this Agreement, including entertainment and
travel expenses, in accordance with the policies and procedures established by
the Compensation Committee.
 
 
 
2

--------------------------------------------------------------------------------

 

 
3.5.        Equity Awards.   During the Initial Term and any Renewal Term, you
shall be eligible to receive equity awards of the Company under the terms of the
Company’s 2009 Incentive Plan, as determined by the Compensation Committee.


3.6         Existing Entitlements.  Notwithstanding anything herein to the
contrary, (a) you shall be entitled to receive any salary and annual bonus
compensation earned but unpaid as of the Effective Date and (b) for purposes of
any outstanding equity compensation awards (including for purposes of vesting),
you shall be deemed to have continuous and uninterrupted employment with the
Company through the expiration of the Initial Term or the Renewal Term.


4.           Non-Competition and Confidential Information.


4.1.        Non-Competition.  You agree that during the Initial Term and any
Renewal Term and for a period of two years (the “Relevant Period”) after the
termination for any reason of your employment, you shall not, directly or
indirectly, (a) employ or retain, or induce or cause any other person or entity
to employ or retain, any person who is, or who at any time in the twelve-month
period prior to such time had been, employed or retained by the Company or any
of its subsidiaries or affiliates; or (b) provide services, whether as principal
or as agent, officer, director, employee, consultant, shareholder, or otherwise,
alone or in association with any other person, corporation or other entity, to
any Competing Business (as defined below); provided, however, that you may
provide services to a Competing Business (other than Amazon.com, Inc. and its
subsidiaries and affiliates and their respective successors (collectively,
“Amazon”)) that is engaged in one or more businesses other than the Business
Area (as defined below) but only to the extent that you do not provide services,
directly or indirectly, to the segment of such Competing Business that is
engaged in the Business Area.  For purposes of this Agreement, the term
“Competing Business” shall mean (i) Amazon or (ii) any person, corporation or
other entity engaged in the Business Area.  For purposes of this Agreement, the
term “Business Area” shall mean the sale, distribution or attempted sale or
distribution of books, textbooks, periodicals, newspapers, digital or audio
versions of any of the foregoing or e-reading devices and related
software.  Notwithstanding the foregoing, the restrictions of this Section 4.1
shall not apply to the placement of general advertisements or the use of general
search firm services with respect to a particular geographic area, but which are
not targeted, directly or indirectly, towards employees of the Company or any of
its subsidiaries.


4.2.        Ownership of Other Securities.  Nothing in Section 4.1 shall be
construed as denying you the right to own securities of any corporation listed
on a national securities exchange or quoted in the NASDAQ System in an amount up
to 5% of the outstanding number of such securities.


4.3.        Confidential Information.  (a) You shall use best efforts and
diligence both during and after any employment with the Company, regardless of
how, when or why such employment ends, to protect the confidential, trade secret
and/or proprietary character of all Confidential Information and Trade Secret
Information (as defined below).  You shall not, directly or indirectly, use (for
your benefit or for the benefit of any other person) or disclose any
Confidential Information or Trade Secret Information, for so long as it shall
remain proprietary or protectable, except as may be necessary for the
performance of your duties for the Company.  For purposes of this Agreement,
“Confidential Information” shall mean all confidential information of the
Company, regardless of the form or medium in which it is or was created, stored,
reflected or preserved, information that is either developed by you (alone or
with others) or to which you shall have had access during any employment with
the Company.  Confidential Information includes, but is not limited to, Trade
Secret Information, and also includes information that is learned or acquired by
the Company from others with whom the Company has a business relationship in
which, and as a result of which, such information is revealed to the
Company.  For purposes of this Agreement, “Trade Secret Information” shall mean
all information, regardless of the form or medium in which it is or was created,
stored, reflected or preserved, that is not commonly known by or generally
available to the public and that:  (i) derives or creates economic value, actual
or potential, from not
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use; and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.  The Company’s Trade Secret Information may include, but
is not limited to, all confidential information relating to or reflecting the
Company’s research and development plans and activities; compilations of data;
product plans; sales, marketing and business plans and strategies; pricing,
price lists, pricing methodologies and profit margins; current and planned
incentive, recognition and rewards programs and services; personnel; inventions,
concepts, ideas, designs and formulae; current, past and prospective customer
lists; current, past and anticipated customer needs, preferences and
requirements; market studies; computer software and programs (including object
code and source code); and computer and database technologies, systems,
structures and architectures.  You understand that Confidential Information
and/or Trade Secret Information may or may not be labeled as such, and you shall
treat all information that appears to be Confidential Information and/or Trade
Secret Information as confidential unless otherwise informed or authorized by
the Company.  Nothing in this Agreement shall be construed to mean that Company
owns any intellectual property or ideas that were conceived by you before you
commenced employment with Company and which you have previously disclosed to the
Company.  Subject to Section 4.3(b), nothing in this Section 4.3(a) shall
prevent you from complying with a valid legal requirement (whether by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) to disclose any Confidential
Information or Trade Secret Information.


(b)         You agree that both during and after any employment with the
Company, regardless of how, when or why such employment ends, if you are legally
required (whether by oral questions, interrogatories, requests for information
or documents, subpoena, civil investigative demand or similar process) to
disclose any Confidential Information or Trade Secret Information, you shall
promptly notify the Company of such request or requirement so that the Company
may seek to avoid or minimize the required disclosure and/or to obtain an
appropriate protective order or other appropriate relief to ensure that any
information so disclosed is maintained in confidence to the maximum extent
possible by the agency or other person receiving the disclosure, or, in the
discretion of the Company to waive compliance with the provisions of this
Section 4.3.  Thereafter, you shall use reasonable efforts, in cooperation with
the Company or otherwise, to avoid or minimize the required disclosure and/or to
obtain such protective order or other relief.  If, in the absence of a
protective order or the receipt of a waiver hereunder, you are compelled to
disclose the Confidential Information or Trade Secret Information or else stand
liable for contempt or suffer other sanction, censure or penalty, you shall
disclose only so much of the Confidential Information or Trade Secret
Information to the party compelling disclosure as you believe in good faith on
the basis of advice of counsel is required by law, and you shall give the
Company prior notice of the Confidential Information or Trade Secret Information
you believe you are required to disclose.  The Company shall reimburse any
reasonable legal fees and related expenses you incur in order to comply with
this Section 4.3(b).


4.4.        Inventions.  You shall promptly disclose and provide to the Company,
any original works of authorship, designs, formulas, processes, improvements,
compositions of matter, computer software programs, data, information or
databases, methods, procedures or other inventions, developments or improvements
of any kind that you conceive, originate, develop, improve, modify and/or
create, solely or jointly with others, during the period of your employment, or
as a result of such employment (collectively, “Inventions”), and whether or not
any such Inventions also may be included within “Confidential Information” or
“Trade Secret Information” (as defined under this Agreement), or are patentable,
copyrightable or protectable as trade secrets.  You acknowledge and agree that
the Company is and shall be the exclusive owner of all rights, title and
interest in and to the Inventions and, specifically, that any copyrightable
works prepared by you within the scope of your employment are “works for hire”
under the Copyright Act, that such “works for hire” are Inventions and that the
Company shall be considered the author and owner of such copyrightable
works.  In the event that any Invention is deemed not to be a “work for hire”,
or in the event that you should, by operation of law, be deemed to be entitled
to retain any rights, title or interest in and to any Invention, you hereby
irrevocably waive all rights, title and interest and assign to the Company,
without any further consideration and regardless of any use by the Company of
any such Inventions, all rights, title and interest, if any, in and to such
Invention.  You agree that the Company, as the owner of all Inventions, has the
full and complete right to prepare and create derivative works based upon the
Inventions and to use, reproduce, publish, print, copy, market, advertise,
distribute, transfer, sell, publicly perform and publicly display and otherwise
exploit by all means now known or later developed, such Inventions and
derivative works anywhere throughout the world and at any time during or after
your employment hereunder or otherwise.


4.5.        Return of Information.  You shall promptly deliver to the Company,
upon the termination for any reason of your employment, or at any other time at
the Company’s request, without retaining any copies, all documents, information
and other material in your possession or control containing, reflecting and/or
relating, directly or indirectly, to any Confidential Information and/or Trade
Secret Information.


4.6         Cooperation.   You agree that both during and after any employment
with the Company, regardless of how, when or why such employment ends, you shall
provide reasonable cooperation to the Company and its affiliates in connection
with any pending or future lawsuit, arbitration, or proceeding between the
Company and/or any affiliate and any third party, any pending or future
regulatory or governmental inquiry or investigation concerning the Company
and/or any affiliate and any other legal, internal or business matters of or
concerning the Company and/or any affiliate.  Such cooperation shall include
meeting with and providing information the Company, any affiliate and/or their
respective attorneys, auditors or other representatives as reasonably requested
by the Company.  The Company shall reimburse any reasonable legal fees and
related expenses you incur in order to comply with this Section 4.6.
 
 
 
4

--------------------------------------------------------------------------------

 
 

 
4.7.        Non-Disparagement.  During and after any employment with the
Company, regardless of how, when or why such employment ends, (a) you shall not
make, either directly or by or through another person, any oral or written
negative, disparaging or adverse statements or representations of or concerning
the Company or its subsidiaries or affiliates, any of their clients or
businesses or any of their current or former officers, directors, employees or
shareholders and (b) Company Parties (as defined below) shall not make any oral
or written negative, disparaging or adverse statements or representations of or
concerning you; provided, however, that nothing herein shall prohibit (i)
critical communications between you and the Company or Company Parties during
the Initial Term and any Renewal Term and in connection with your employment or
(ii) you or any Company Party from disclosing truthful information if legally
required (whether by oral questions, interrogatories, requests for information
or documents, subpoena, civil investigative demand or similar process).  For
purposes of this Agreement, the term “Company Parties” shall mean the executive
officers and designated spokespersons of the Company.


4.8.        Severability.  If any of the restrictions in this Section 4 should
for any reason whatsoever be declared invalid, the validity or enforceability of
the remainder of this Agreement shall not be adversely affected thereby.


4.9.        Equitable Relief.  (a) You acknowledge that your services to the
Company are of a unique character that gives them a special value to the
Company.  You further recognize that any violation of the restrictions in this
Section 4 may give rise to losses or damages for which the Company cannot be
reasonably or adequately compensated in an action at law and that such violation
may result in irreparable and continuing harm to the Company.  Accordingly, you
agree that, in addition to any other remedy that the Company may have at law or
in equity, the Company shall be entitled to injunctive relief to restrain any
violation by you of the restrictions in this Section 4.


(b)         In addition, the Company recognizes that any violation of the
restrictions in Section 4.7(b) may give rise to losses or damages for which you
cannot be reasonably or adequately compensated in an action at law and that such
violation may result in irreparable and continuing harm to you.  Accordingly,
the Company agrees that, in addition to any other remedy that you may have at
law or in equity, you shall be entitled to injunctive relief to restrain any
violation by the Company of the restrictions in Section 4.7(b).


4.10.      Reasonableness.  You acknowledge that the limitations and obligations
contained in this Section 4 are, individually and in the aggregate, reasonable
and properly required by the Company and that in the event that any such
limitations are found to be unreasonable and unenforceable, you shall submit to
such limitations and/or obligations in such form as the arbitrator shall
determine.  You agree that you shall not challenge or contest the
reasonableness, validity or enforceability of any such limitations and
obligations.


5.           Indemnification.  You shall be indemnified by the Company, as an
officer of the Company and its affiliates, against all actions, suits, claims,
legal proceedings and the like to the fullest extent permitted by law, including
advancement of expenses, partial indemnification, indemnification following the
termination of this Agreement, indemnification of your estate and similar
matters.  For purposes of this Agreement, such indemnification shall extend to,
to the fullest extent permitted by law, legal fees, costs, expenses, judgments,
settlements, claim resolution payments, arbitration fees, arbitrator fees,
mediation fees, negotiation fees and hold harmless obligations.


6.           Miscellaneous.


6.1.        Entire Agreement.  This Agreement constitutes the entire agreement
between you and the Company with respect to the terms and conditions of your
employment by the Company and supersedes all prior agreements, understandings
and arrangements, oral or written, between you and the Company with respect to
the subject matter hereof.
 
 
 
5

--------------------------------------------------------------------------------

 
 

 
6.2.        Binding Effect; Benefits.  This Agreement shall inure to the benefit
of and shall be binding upon you and the Company and our respective heirs, legal
representatives, successors and assigns.


6.3.        Amendments and Waivers.  This Agreement may not be amended or
modified except by an instrument or instruments in writing signed by both
parties to this Agreement.  Electronic communications, even if receipt is
acknowledged, shall not constitute an amendment or modification of this
Agreement.


6.4.        Assignment.  Neither this Agreement nor any rights or obligations
that either party may have by reason of this Agreement shall be assignable by
either party without the prior written consent of the other party.


6.5.        Notices.  Any notice that may or must be given under this Agreement
shall be in writing and shall be personally delivered or sent by certified or
registered mail, postage prepaid, or reputable overnight courier, addressed to
you at the address set forth on the first page hereof, or to the Company at 122
Fifth Avenue, New York, NY 10011 to the attention of the Vice President for
Human Resources for the Company (with a copy to the General Counsel for the
Company), or to such other address as you or the Company, as the case may be,
may designate in writing in accordance with the provisions of this section.


6.6.        Section and Other Headings; Other.  The section and other headings
contained in this Agreement are for reference purposes only and are not deemed
to be a part of this Agreement or to affect the meaning and interpretation of
this Agreement.  For purposes of this Agreement, the term “including” shall mean
“including, without limitation.”


6.7.        Governing Law.  This Agreement shall be construed (both as to
validity and performance) and enforced in accordance with and governed by the
laws of the State of New York applicable to agreements made and to be performed
wholly within the State of New York, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.  Except as provided in Section
6.9, exclusive jurisdiction for all disputes or claims arising under or in
connection with this Agreement, and any and all claims by or against you
relating to your employment with the Company, shall lie in any Federal  or state
court located within the County of New York.


6.8.        Survival of Rights and Obligations.  All rights and obligations
arising hereunder shall continue to have full force and effect after the
termination of this Agreement unless otherwise provided herein to the extent
necessary to preserve the intended benefits of such provisions.  If any section
of this Agreement  is determined to be void, voidable or unenforceable, it shall
have no effect on the remainder of this Agreement, which shall remain in full
force and effect, and the provisions so held invalid or unenforceable shall be
deemed modified as to give such provisions the maximum effect permitted by
applicable law.


6.9.        Arbitration.  The parties agree that all disputes arising under or
in connection with this Agreement, and any and all claims by you relating to
your employment with the Company, including any claims of discrimination or
other employment-related claims arising under Title VII of the Civil Rights Act
of 1964, as amended, the Age Discrimination in Employment Act, the Americans
with Disabilities Act or any other employment-related Federal, state or local
law, shall be submitted to arbitration before the American Arbitration
Association (“AAA”) under its rules then prevailing for the type of claim in
issue before one arbitrator and to be held at the AAA’s office located in the
County of New York.  In any arbitration hereunder, the arbitrator shall have the
power to issue appropriate injunctive or other non-monetary relief, and award
appropriate compensatory damages.  The parties agree that no damages other than
compensatory damages shall be sought or claimed by either party and each party
waives any claim, right or entitlement to punitive, exemplary or consequential
damages, or any other damages, and each relevant arbitrator is specifically
divested of any power to award any damages in the nature of punitive, exemplary
or consequential damages, or any other damages of any kind or nature in excess
of compensatory damages.  Nothing in this arbitration provision shall preclude,
and the parties expressly acknowledge that either party may seek, temporary
injunctive relief from any Federal or state court located within the County of
New York in connection with or as supplement to an arbitration hereunder,
including regarding any claim under Section 4 of this Agreement.  For purposes
of any such action or proceeding, the parties each hereby specifically submit to
the personal jurisdiction of any Federal or state court located within the
County of New York and further agree that service of process may be made within
or without the State of New York by giving notice in the manner provided in
Section 6.5 of this Agreement.
 
 
 
6

--------------------------------------------------------------------------------

 

 
6.10.      Section 409A of the Code.   It is intended that the provisions of
this Agreement comply with Section 409A of the Code, and all provisions of this
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A of the
Code.  Except as permitted under Section 409A of the Code, any deferred
compensation (within the meaning of Section 409A of the Code) payable to or for
your benefit under this Agreement or any other plan, policy, arrangement or
agreement of or with the Company (this Agreement and such other plans, policies,
arrangements and agreements, the “Company Plans”) may not be reduced by, or
offset against, any amount owing by you to the Company.  Except as specifically
permitted by Section 409A of the Code, the benefits and reimbursements provided
to you under this Agreement and any Company Plan during any calendar year shall
not affect the benefits and reimbursements to be provided to you under the
relevant section of this Agreement or Company Plan in any other calendar year,
and the right to such benefits and reimbursements cannot be liquidated or
exchanged for any other benefit and shall be provided in accordance with Treas.
Reg. Section 1.409A-3(i)(1)(iv) or any successor thereto.  Further, in the case
of reimbursement payments, such payments shall be made to you on or before the
last day of the calendar year following the calendar year in which the
underlying fee, cost or expense is incurred.   Notwithstanding the preceding,
the Company makes no representations concerning the tax consequences of your
participation in this Agreement under Section 409A of the Code or any other
Federal, state or local tax law.  Your tax consequences shall depend, in part,
upon the application of relevant tax law, including Section 409A of the Code, to
the relevant facts and circumstances.  You should consult a competent and
independent tax advisor regarding the tax consequences of this Agreement.


6.11.      Representations and Warranties.  You hereby represent and warrant to
the Company that (a) your execution, delivery and performance of this Agreement
do not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which you are a
party or by which you are bound; (b) you are not a party to or bound by any
employment agreement, noncompete agreement or confidentiality agreement with any
other person or entity that has not been disclosed to the Company prior to the
execution of this Agreement; (c) in the performance of any duties and
responsibilities on behalf of the Company, you shall not divulge or use in any
way any trade secrets or confidential or proprietary information that are within
your possession or knowledge (if any), are owned by any other person or entity
and regardless of whether or not such trade secrets or confidential or
proprietary information are subject to any written agreement; and (d) upon the
execution and delivery of this Agreement, it shall be a valid and binding
obligation, enforceable in accordance with its terms.  You hereby acknowledge
and represent that you fully understand the terms and conditions contained
herein.


6.12.      Counterparts. This Agreement may be executed in one or more identical
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
 
 
7

--------------------------------------------------------------------------------

 

 
If the foregoing accurately reflects our agreement, kindly sign and return to us
the enclosed duplicate copy of this letter.


Very truly yours,




BARNES & NOBLE, INC.
 
By:
/s/  Joseph J. Lombardi  
Name:  Joseph J. Lombardi
 
Title:    Chief Financial Officer
   





Accepted and Agreed to:


LEONARD RIGGIO
 
By:
/s/ Leonard Riggio         





Date:
May 12, 2010    


 




















































[Signature Page to Employment Agreement]
 
 
 
8

--------------------------------------------------------------------------------

EXHIBIT A

 
BARNES & NOBLE, INC.
2009 EXECUTIVE PERFORMANCE PLAN




BARNES & NOBLE, INC., a corporation existing under the laws of the State of
Delaware (the “Company”), hereby establishes and adopts the following 2009
Executive Performance Plan (the “Plan”). Certain capitalized terms used in the
Plan are defined in Article 2.


RECITALS


WHEREAS, the Company desires to encourage high levels of performance by those
individuals who are key to the success of the Company, to attract new
individuals who are highly motivated and who are expected to contribute to the
success of the Company and to stimulate the efforts of such individuals to
contribute to the continued success and growth of the Company’s business; and


WHEREAS, to attain these ends, the Company has formulated the Plan embodied
herein to authorize the awarding of bonuses that are intended to qualify as
“performance based compensation” within the meaning of Section 162(m) of the
Code.


NOW, THEREFORE, the Company hereby constitutes, establishes and adopts the
following Plan and agrees to the following provisions:


ARTICLE 1


PURPOSE OF THE PLAN


1.1. Purposes. The purposes of the Plan are to provide personal incentive and
financial rewards to senior management who, because of the extent of their
responsibilities, can and do make significant contributions to the success of
the Company by their ability, industry, loyalty and exceptional services. Making
such senior management participants in that success will advance the interests
of the Company and its stockholders and will assist the Company in attracting
and retaining such senior management.


ARTICLE 2


DEFINITIONS


2.1. “Award” shall mean the amount of the Incentive Award paid to a Participant
pursuant to the Plan.


2.2. “Board” shall mean the board of directors of the Company.


2.3. “Certification” shall have the meaning set forth in Section 4.2.


2.4. “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and any successor thereto.


2.5. “Committee” shall mean the Compensation Committee of the Board (or such
other committee designated by the Compensation Committee of the Board),
consisting of no fewer than two directors, each of whom is (i) a “Non-Employee
Director” within the meaning of Rule 16b-3 (or any successor rule) of the
Exchange Act, (ii) an “outside director” within the meaning of
Section 162(m)(4)(C)(i) of the Code, and (iii) an “independent director” for
purpose of the rules and regulations of the New York Stock Exchange.


2.6. “Company” has the meaning set forth in the introductory paragraph of the
Plan.


2.7. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
 
 
1

--------------------------------------------------------------------------------

EXHIBIT A

 
2.8. “Incentive Award” shall mean an amount equal to 1.5% of the Company’s
Operating Income for the Performance Period for each Participant.


2.9. “Operating Income” shall mean the gross profit minus operating expenses of
the Company and its Subsidiaries on a consolidated basis, before deduction of
interest payments and income taxes and accrual of any amounts for payment under
this Plan for the Performance Period, as reported in the Company’s income
statement for the applicable Performance Period, without regard to items
relating to (a) restructurings, discontinued operations, extraordinary items,
and other unusual or non-recurring charges, (b) an event either not directly
related to the operations of the Company or not within the reasonable control of
the Company’s management, or (c) changes in accounting standards required by
generally accepted accounting principles, in each case as determined in
accordance with generally accepted accounting principles and as reported in (x)
the Company’s consolidated statement of operations, (y) notes to the Company’s
consolidated financial statements or (z) management’s discussion and analysis
with respect to the Company’s consolidated financial statements as filed with
the U.S. Securities and Exchange Commission, in each case for the applicable
Performance Period.


2.10. “Participant” shall mean the Company’s Chief Executive Officer and each
other executive officer of the Company selected by the Committee pursuant to
Section 4.1 to participate in this Plan with respect to any given Performance
Period.


2.11. “Performance Period” shall mean the Company’s fiscal year or any other
period during a fiscal year that the Committee, in its sole discretion, may
determine.


2.12. “Shares” shall mean the shares of common stock of the Company, par value
$0.001 per share.


2.13. “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of the
granting of the Award, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain, excluding any such Subsidiary whose securities are publicly traded.


ARTICLE 3


ELIGIBILITY AND ADMINISTRATION


3.1. Eligibility. The individuals eligible to participate in the Plan shall be
the Company’s Chief Executive Officer and any other executive officer of the
Company or any Subsidiary selected by the Committee to participate in the Plan.


3.2. Administration.  (a)  The Plan shall be administered by the Committee.  The
Committee shall have full power and authority, subject to the provisions of the
Plan and subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board, to:
(i) select the Participants to whom Incentive Awards may from time to time be
granted hereunder; (ii) determine the terms and conditions of Incentive Awards,
not inconsistent with the provisions of the Plan, and whether an Award shall be
paid in cash or Shares; (iii) determine the time when Incentive Awards will be
made and the Performance Period to which they relate; (iv)  certify the
calculation of Operating Income and the amount of the Incentive Award payable to
each Participant in respect of Performance Periods; (v) in connection with the
determination of the amount of each Award, determine whether and to what extent
the Incentive Award shall be reduced based on such factors as the Committee
deems appropriate in its discretion; (vi) interpret and administer the Plan;
(vii) correct any defect, supply any omission or reconcile any inconsistency in
the Plan in the manner and to the extent that the Committee shall deem desirable
to carry it into effect; (viii) establish such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (ix) make any other determination and take any other action that the
Committee deems necessary or desirable for administration of the Plan.


(b) Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant and any person
claiming any benefit or right under an Incentive Award or under the Plan. A
majority of the members of the Committee may determine its actions and fix the
time and place of its meetings.
 
 
 
2

--------------------------------------------------------------------------------

EXHIBIT A

 
(c) To the extent not inconsistent with the applicable provisions of
Section 162(m) of the Code, applicable law or the rules and regulations of the
New York Stock Exchange, the Committee may delegate to one or more officers of
the Company or any of its Subsidiaries the authority to take actions on its
behalf pursuant to the Plan.


ARTICLE 4


AWARDS


4.1. Performance Period. Not later than 90 days after the commencement of each
fiscal year of the Company, the Committee shall, in writing, (i) designate one
or more Performance Periods for such fiscal year, provided that any Performance
Period of less than one year shall be designated no later than the date on which
25% of such Performance Period has lapsed, (ii) determine the Participants for
such Performance Period(s), and (iii) specify any adjustments to Operating
Income for the Performance Period.  If a person becomes eligible to participate
in the Plan after the Committee has made its initial written determination of
the Participants for a Performance Period, such individual may become a
Participant for the Performance Period if so designated by the Committee in
writing.


4.2. Certification. As soon as reasonably practicable following the conclusion
of each Performance Period, the Committee shall certify, in writing, the amount
of Operating Income and the Incentive Award for each Participant (the
“Certification”).


4.3. Payment of Incentive Awards. Following each Certification, the Committee
shall determine the amount of the Incentive Award actually payable to each
Participant in its sole discretion based on such factors as it deems
appropriate, provided that the actual Award shall not exceed the Incentive Award
with respect to such Participant. The Award amount determined by the Committee
for a Performance Period shall, subject to Section 4.4, be paid to each
Participant no later than the fifteenth day of the third month following the end
of the fiscal year of the Company in which the applicable Performance Period
ends. Awards shall be paid in cash or, in the Committee’s sole discretion, in
shares under a shareholder approved stock plan of the Company or any combination
thereof.


4.4. Deferral. A Participant shall be entitled to elect to defer the payment of
any Award payable to such Participant under the Plan pursuant to a plan or
arrangement satisfying the requirements of Section 409A of the Code.


4.5. Changes in Employment. If a person becomes a Participant during a
Performance Period (pursuant to the last sentence of Section 4.1 herein) or if a
Participant dies or retires or if a Participant’s employment otherwise ceases
during a Performance Period (except for termination by the Company for cause, as
determined by the Committee in its sole discretion), the Incentive Award payable
to such a Participant may be proportionately reduced based on the period of
actual employment during the applicable Performance Period), as determined by
the Committee in its sole discretion.


ARTICLE 5


GENERALLY APPLICABLE PROVISIONS


5.1. Amendment and Termination of the Plan. The Board may, from time to time,
alter, amend, suspend or terminate the Plan as it shall deem advisable, subject
to any requirement for stockholder approval imposed by applicable law, including
Section 162(m) of the Code or by the rules and regulations of the New York Stock
Exchange.


5.2. Section 162(m) of the Code. Unless otherwise determined by the Committee,
the provisions of this Plan shall be administered and interpreted in accordance
with Section 162(m) of the Code to ensure the deductibility by the Company or
its Subsidiaries of the payment of Awards.


5.3. Tax Withholding. The Company or any Subsidiary shall have the right to make
all payments or distributions pursuant to the Plan to a Participant, net of any
applicable Federal, State and local taxes required to be paid or withheld. The
Company or any Subsidiary shall have the right to withhold from wages, Awards or
other amounts otherwise payable to such Participant such withholding taxes as
may be required by law, or to otherwise require the Participant to pay such
withholding taxes. If the Participant shall fail to make such tax payments as
are required, the Company or any Subsidiary shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to such Participant or to take such other action as may be
necessary to satisfy such withholding obligations.
 
 
 
3

--------------------------------------------------------------------------------

EXHIBIT A

 
5.4. Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor the
grant of an Award hereunder shall confer upon any Participant the right to
continue in the employment of the Company or any Subsidiary or affect any right
that the Company or any Subsidiary may have to terminate the employment of (or
to demote or to exclude from future Awards under the Plan) any such Participant
at any time for any reason. No Participant shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of Participants under the Plan.


5.5. Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.


5.6. Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.


5.7. Construction. All references in the Plan to “Section,” or “Article” are
intended to refer to the Section, Sections or Article, as the case may be, of
the Plan. As used in the Plan, the word  “including,” and variations thereof,
shall not be deemed to be terms of limitation, but rather shall be deemed to be
followed by the words  “without limitation.”


5.8. Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company or any Subsidiary.


5.9. Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware, without
reference to principles of conflict of laws that might result in the application
of the laws of another jurisdiction, and construed accordingly.


5.10. Effective Date of Plan. The Plan shall be effective on the date of the
approval of the Plan by the holders of a majority of the shares entitled to vote
at a duly constituted meeting of the stockholders of the Company. The Plan shall
be null and void and of no effect if the foregoing condition is not fulfilled.


5.11. Captions. The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.
 
 
 
 
4

--------------------------------------------------------------------------------